IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,115-02


EX PARTE NELSON GONGORA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-371-007426-0810355-A IN THE 371ST DISTRICT COURT

TARRANT COUNTY



Per Curiam.


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure Article 11.071.
	On March 27, 2003, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Gongora v. State, No. AP-74,636 (Tex. Crim. App. Feb. 2, 1006)(not designated for publication).
	On August 29, 2005, counsel filed applicant's writ application in the convicting
court, which filing the court declared untimely.  By written order dated January 25, 2006,
this Court found good cause for the late filing and remanded the cause to the trial court to
review the merits of the application.  See Article 11.071, § 4A(b)(2). 
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF NOVEMBER, 2006.

Do Not Publish